DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 03/07/2020. Claims 1-
17 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Claims 4, 10 and 15 line 1 has repeated word “the the central software”;
Multiple claims have the same claim number 12. For this document, the claims will be referred to as claim 1211   for the claim 12 which is listed after claim 11 and as claim 12s   for the claim 1213 which is listed after claim 13.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claims 7-1211 are rejected under 35 U.S.C. 101 because the claimed invention is directed to claim 7 which explicitly recites “A computer program product… the program instructions executable by the computer to perform a method”.  Thus, only a “program” per se is actually claimed with the “computer” being intended use. Since a computer program per se “has no physical or tangible form, and thus does not fall within any statutory category” (MPEP 2106.03), claims 7- 1211 are nonstatutory under 35 U.S.C. §101 and are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.






Claim 1, 3, 4, 5, 7, 9, 10, 1211, 13, 14, 15 and 17 are rejected under 35 U.S.C. §103 as Ferris et. al. (U.S. Patent Application Publication 2011/0131315) in view of Stearns (U.S. Patent Application Publication 2012/0159611).
Regarding claim 1, Ferris teaches a method of detecting and monitoring of natural language software license terms and 2conditions within an enterprise system, the enterprise system comprising a plurality of 3client computers each having a client agent with monitoring agent, the client agent of each 4of the plurality of client computers being in communication with a central software 5enterprise license management server computer, the central software enterprise license 6management server computer being in communication with remote hosted services, the 7method comprising the steps of:  
8the client agent of at least one client computer of the plurality of client computer 9intercepting installation of software on the at least one client computer and upon 10installation of the software, extracting installation data comprising: natural language 11licensing text of software license terms and conditions from the installation of the 12software and an audit trail associated with the installation of the software(Ferris, [0056, 0060] and Fig. 3 teaches “In particular, the software compliance module 332 can be configured to receive an identification of the software programs utilized by the computing processes 316 and 318 from the monitoring module 324. The identification can include the name of the software programs, the type of the software programs, the version of the software programs, the vendor of the software programs, the number of instances of the software programs utilized by the computing processes, and the like”); the central software enterprise license management server receiving the installation data from the client agent and parsing the installation data to determine a type of installation of the software on the at least one client computer (Ferris, [0056, 0060] and Fig. 3 teaches “to verify software license compliance, the software compliance module 332 can be configured to identify the software programs utilized by the computing processes 316 and 318. In particular, the software compliance module 332 can be configured to receive an identification of the software programs utilized by the computing processes 316 and 318 from the monitoring module 324. The identification can include the name of the software programs, the type of the software programs, the version of the software programs, the vendor of the software programs, the number of instances of the software programs utilized by the computing processes, and the like. The monitoring module 324 can be configured to determine the utilized software programs from the information collected during the monitoring described above”  ); and 	the monitoring agent reporting, logging or auditing user actions that violate the set of 27 rules of the configuration file identified for the installation of the software on the client computer (Ferris, [0062-0063] teaches “The software compliance module 332 can be configured to retrieve and search the user record 328 to determine the number of held software licenses. To achieve this, the software compliance module 332 can be configured to include the necessary logic, instructions, commands, and protocols to communicate with the repository 330 and to search the user record 328. In embodiments, once the software license compliance is determined, the software compliance module 332 can be configured to perform a number of actions.”).  However Ferris fails to teach that 16the remote hosted services receiving the natural language licensing text and type of 17installation from the central software enterprise license management server computer 18and abstracting licensing restrictions from the natural language licensing text;  19the central software enterprise license management server computer receiving the 20abstracted licensing restrictions from the remote hosted services and generating a 21configuration file with a set of rules that represent the restrictions abstracted for 22implementation by the client agent of the at least one client computer; the client agent invoking the configuration file through 
However, Stearns teaches 16the remote hosted services receiving the natural language licensing text and type of 17installation from the central software enterprise license management server computer 18and abstracting licensing restrictions from the natural language licensing text (Stearns [0020] and Fig. 1 teaches a license abstraction server 100 may store one or more software licenses for licensed software packages. As will be understood by one of skill in the art, a software license defines the legal rights that a client 150 has with respect to the licensed software package. For example, a software license may define the number of concurrent users of the software package, the specific features available for use, the expiration of the license and rights defined therein, the number of installations allowed, and similar rights );  
19the central software enterprise license management server computer receiving the 20abstracted licensing restrictions from the remote hosted services and generating a 21configuration file with a set of rules that represent the restrictions abstracted for 22implementation by the client agent of the at least one client computer(Stearns [0020]and Fig. 1 teaches the abstraction server 100 provides an administrative client license interface 110 that allows an administrator 160 to specify which software packages and/or features are to be installed or otherwise made available to users of remote clients); 
the client agent invoking the configuration file through the monitoring agent with the 24set of rules identified for the installation of the software on the at least one client 25computer (Stearns [0036] and Fig 4 teaches a process step to generate a configuration file for client use, at one or more remote clients 150 and a step to push the configuration file from the central license abstraction server 100 to one or more remote clients 150).
Ferris and Stearns are both considered to be analogous to the claimed invention because both relate to administration of software license features in cloud computing environment. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ferris on software license compliance and monitoring of a remote computing resources with the license abstraction teachings of Stearns to provides advantageous methods and systems for managing software features and licenses by allowing for pushing licenses for software and/or software features to remote clients (see Stearns, [0005]).  
Regarding claim 3, Ferris and Stearns teach the method of claim 1, Ferris further teaches wherein the remote hosted services are cloud based( Ferris, Fig. 2 and [0029] teach that  while a browser interface or other front-end can be used to view and operate the set of instantiated virtual machines 116 from a client or terminal, the processing, memory, communications, storage, and other hardware as well as software resources required to be combined to build the virtual machines or other resources are all hosted remotely in the cloud 102).
Regarding claim 4, Ferris and Stearns teach the method of claim 1, Stearns further teaches wherein the configuration file created by the central software enterprise license management server computer comprises at least one process name as a key and keywords as values (Stearns [0006] teaches a method of managing software features includes receiving a first software license that defines rights for a first licensed software package at a central license abstraction server. The method further includes generating a first configuration defining a first set of features that includes features available in the first licensed software package allowed for client use).
Regarding claim 5, Ferris and Stearns teach the method of claim 1, Ferris further teaches wherein the audit trail comprises a series of records of computer events of the at least one client computer, records about an operating system, an application, or user activities of the at least one client computer (Ferris [0073] teaches the monitoring system 302 can perform various actions associated with the determined compliance. For example, the monitoring system 302 can report the determined compliance to the user 310).
Regarding claim 7, Ferris teaches a computer program product for detecting and monitoring of natural language software license terms and conditions within an enterprise system, the enterprise system comprising a plurality of client computers each having a computer comprising at least one processor, one or more memories, one or more computer readable storage media, a client agent with monitoring agent, the client agent of each of the plurality of client computers being in communication with a central software enterprise license management server computer, the central software enterprise license management server computer being in communication with remote hosted services, the computer program product comprising a  computer readable storage medium having program instructions embodied therewith, the program instructions executable by the computer to perform a method comprising:  
8 intercepting, the client agent of at least one client computer of the plurality of client computer, installation of software on the at least one client computer and upon installation of the software, extracting installation data comprising: natural language licensing text of software license terms and conditions from the installation of the software and an audit trail associated with the installation of the software (Ferris, [0056, 0060] and Fig. 3 teaches “In particular, the software compliance module 332 can be configured to receive an identification of the software programs utilized by the computing processes 316 and 318 from the monitoring module 324. The identification can include the name of the software programs, the type of the software programs, the version of the software programs, the vendor of the software programs, the number of instances of the software programs utilized by the computing processes, and the like” implemented in the computer mentioned in Ferris, [0068]); 
receiving, by the central software enterprise license management server, the installation data from the client agent and parsing the installation data to determine a type of installation of the software on the at least one client computer (Ferris, [0056, 0060] and Fig. 3 teaches “to verify software license compliance, the software compliance module 332 can be configured to identify the software programs utilized by the computing processes 316 and 318. In particular, the software compliance module 332 can be configured to receive an identification of the software programs utilized by the computing processes 316 and 318 from the monitoring module 324. The identification can include the name of the software programs, the type of the software programs, the version of the software programs, the vendor of the software programs, the number of instances of the software programs utilized by the computing processes, and the like. The monitoring module 324 can be configured to determine the utilized software programs from the information collected during the monitoring described above” implemented in the computer mentioned in Ferris, [0068] ); and 	reporting, logging or auditing, by the monitoring agent, user actions that violate the set of rules of the configuration file identified for the installation of the software on the client computer (Ferris, [0062-0063] teaches “The software compliance module 332 can be configured to retrieve and search the user record 328 to determine the number of held software licenses. To achieve this, the software compliance module 332 can be configured to include the necessary logic, instructions, commands, and protocols to communicate with the repository 330 and to search the user record 328. In embodiments, once the software license compliance is determined, the software compliance module 332 can be configured to perform a number of actions” implemented in the computer mentioned in Ferris, [0068]).  However Ferris fails to teach receiving, by the cognitive services, the natural language licensing text and type of installation from the central software enterprise license management server computer and abstracting licensing restrictions from the natural language licensing text; receiving, by the central software enterprise license management server computer, the abstracted licensing restrictions from the remote hosted services and generating a configuration file with a set of rules that represent the restrictions abstracted for implementation by the client agent of the at least one client computer; invoking, by the client agent, the configuration file through the monitoring agent with the set of rules identified for the installation of the software on the at least one client computer.  
However, Stearns teaches 16 receiving, by the cognitive services, the natural language licensing text and type of installation from the central software enterprise license management server computer and abstracting licensing restrictions from the natural language licensing text (Stearns [0020] and Fig. 1 teaches a license abstraction server 100 may store one or more software licenses for licensed software packages. As will be understood by one of skill in the art, a software license defines the legal rights that a client 150 has with respect to the licensed software package. For example, a software license may define the number of concurrent users of the software package, the specific features available for use, the expiration of the license and rights defined therein, the number of installations allowed, and similar rights implemented in the computer program mentioned in Stearns, [0045] );  
19 receiving, by the central software enterprise license management server computer, the Stearns [0020]and Fig. 1 teaches the abstraction server 100 provides an administrative client license interface 110 that allows an administrator 160 to specify which software packages and/or features are to be installed or otherwise made available to users of remote clients implemented in the computer program mentioned in Stearns, [0045]  ); 
invoking, by the client agent, the configuration file through the monitoring agent with the set of rules identified for the installation of the software on the at least one client computer (Stearns [0036] and Fig 4 teaches a process step to generate a configuration file for client use, at one or more remote clients 150 and a step to push the configuration file from the central license abstraction server 100 to one or more remote clients 150 implemented in the computer program mentioned in Stearns, [0045] ).
Regarding claim 9, Ferris and Stearns teach the computer program product of claim 7, Ferris further teaches wherein the remote hosted services are cloud based( Ferris, Fig. 2 and [0029] teach that  while a browser interface or other front-end can be used to view and operate the set of instantiated virtual machines 116 from a client or terminal, the processing, memory, communications, storage, and other hardware as well as software resources required to be combined to build the virtual machines or other resources are all hosted remotely in the cloud 102 implemented in the computer mentioned in Ferris, [0068] ).
Regarding claim 10, Ferris and Stearns teach the computer program product of claim 7, Stearns further teaches wherein the configuration file created by the central software enterprise license management server computer comprises at least one process name as a key and keywords as values (Stearns [0006] teaches a method of managing software features includes receiving a first software license that defines rights for a first licensed software package at a central license abstraction server. The method further includes generating a first configuration defining a first set of features that includes features available in the first licensed software package allowed for client use rights implemented in the computer program mentioned in Stearns, [0045]).
Regarding claim 1211, Ferris and Stearns teach the computer program product of claim 7, Ferris further teaches wherein the audit trail comprises a series of records of computer events of the at least one client computer, records about an operating system, an application, or user activities of the at least one client computer (Ferris [0073] teaches the monitoring system 302 can perform various actions associated with the determined compliance. For example, the monitoring system 302 can report the determined compliance to the user 310 implemented in the computer mentioned in Ferris, [0068]).
Regarding claim 13, Ferris teaches a computer system for detecting and monitoring of natural language software license terms and conditions within an enterprise system, the enterprise system comprising a plurality of client computers comprising at least one processor, a client agent with monitoring agent, the client agent of each of the plurality of client computers being in communication with a central software enterprise license management server computer, the central software enterprise license management server computer being in communication with remote hosted services, one or more computer readable storage media having program instructions executable by the computer to perform the program instructions comprising: 
8 intercepting, the client agent of at least one client computer of the plurality of client computer, installation of software on the at least one client computer and upon installation of the software, extracting installation data comprising: natural language licensing text of software license terms and conditions from the installation of the software and an audit trail associated Ferris, [0056, 0060] and Fig. 3 teaches “In particular, the software compliance module 332 can be configured to receive an identification of the software programs utilized by the computing processes 316 and 318 from the monitoring module 324. The identification can include the name of the software programs, the type of the software programs, the version of the software programs, the vendor of the software programs, the number of instances of the software programs utilized by the computing processes, and the like” implemented in the computer system mentioned in Ferris, [0066]); 
receiving, by the central software enterprise license management server, the installation data from the client agent and parsing the installation data to determine a type of installation of the software on the at least one client computer (Ferris, [0056, 0060] and Fig. 3 teaches “to verify software license compliance, the software compliance module 332 can be configured to identify the software programs utilized by the computing processes 316 and 318. In particular, the software compliance module 332 can be configured to receive an identification of the software programs utilized by the computing processes 316 and 318 from the monitoring module 324. The identification can include the name of the software programs, the type of the software programs, the version of the software programs, the vendor of the software programs, the number of instances of the software programs utilized by the computing processes, and the like. The monitoring module 324 can be configured to determine the utilized software programs from the information collected during the monitoring described above” implemented in the computer system mentioned in Ferris, [0066] ); and 	reporting, logging or auditing, by the monitoring agent, user actions that violate the set of rules of the configuration file identified for the installation of the software on the client computer (Ferris, [0062-0063] teaches “The software compliance module 332 can be configured to retrieve and search the user record 328 to determine the number of held software licenses. To achieve this, the software compliance module 332 can be configured to include the necessary logic, instructions, commands, and protocols to communicate with the repository 330 and to search the user record 328. In embodiments, once the software license compliance is determined, the software compliance module 332 can be configured to perform a number of actions” implemented in the computer system mentioned in Ferris, [0066]).  However Ferris fails to teach receiving, by the cognitive services, the natural language licensing text and type of installation from the central software enterprise license management server computer and abstracting licensing restrictions from the natural language licensing text; receiving, by the central software enterprise license management server computer, the abstracted licensing restrictions from the remote hosted services and generating a configuration file with a set of rules that represent the restrictions abstracted for implementation by the client agent of the at least one client computer; invoking, by the client agent, the configuration file through the monitoring agent with the set of rules identified for the installation of the software on the at least one client computer.  
However, Stearns teaches 16 receiving, by the cognitive services, the natural language licensing text and type of installation from the central software enterprise license management server computer and abstracting licensing restrictions from the natural language licensing text (Stearns [0020] and Fig. 1 teaches a license abstraction server 100 may store one or more software licenses for licensed software packages. As will be understood by one of skill in the art, a software license defines the legal rights that a client 150 has with respect to the licensed software package. For example, a software license may define the number of concurrent users of the software package, the specific features available for use, the expiration of the license and rights defined therein, the number of installations allowed, and similar rights implemented in the computer system mentioned in Stearns, [0042] );  
19 receiving, by the central software enterprise license management server computer, the abstracted licensing restrictions from the remote hosted services and generating a configuration file with a set of rules that represent the restrictions abstracted for implementation by the client agent of the at least one client computer (Stearns [0020]and Fig. 1 teaches the abstraction server 100 provides an administrative client license interface 110 that allows an administrator 160 to specify which software packages and/or features are to be installed or otherwise made available to users of remote clients implemented in the computer system mentioned in Stearns, [0042]  ); 
invoking, by the client agent, the configuration file through the monitoring agent with the set of rules identified for the installation of the software on the at least one client computer (Stearns [0036] and Fig 4 teaches a process step to generate a configuration file for client use, at one or more remote clients 150 and a step to push the configuration file from the central license abstraction server 100 to one or more remote clients 150 implemented in the computer system mentioned in Stearns, [0042] ).
Regarding claim 14, Ferris and Stearns teach the computer system of claim 13, Ferris further teaches wherein the remote hosted services are cloud based( Ferris, Fig. 2 and [0029] teach that  while a browser interface or other front-end can be used to view and operate the set of instantiated virtual machines 116 from a client or terminal, the processing, memory, communications, storage, and other hardware as well as software resources required to be combined to build the virtual machines or other resources are all hosted remotely in the cloud 102 implemented in the computer system in Ferris, [0066] ).
Regarding claim 15, Ferris and Stearns teach the computer system of claim 13, Stearns further teaches wherein the configuration file created by the central software enterprise license Stearns [0006] teaches a method of managing software features includes receiving a first software license that defines rights for a first licensed software package at a central license abstraction server. The method further includes generating a first configuration defining a first set of features that includes features available in the first licensed software package allowed for client use rights implemented in the computer system mentioned in Stearns, [0042]).
Regarding claim 17, Ferris and Stearns teach the computer system of claim 13, Ferris further teaches wherein the audit trail comprises a series of records of computer events of the at least one client computer, records about an operating system, an application, or user activities of the at least one client computer (Ferris [0073] teaches the monitoring system 302 can perform various actions associated with the determined compliance. For example, the monitoring system 302 can report the determined compliance to the user 310 implemented in the computer system mentioned in Ferris, [0066]).
Claims 2, 8 and 1213 are rejected under 35 U.S.C. §103 as being unpatentable over Ferris et. al. (U.S. Patent Application Publication 2011/0131315) in view of Stearns (U.S. Patent Application Publication 2012/0159611) further in view of Cristian Cardellino, Laura Alonso Alemany, Serena Villata, Elena Cabrio, “Improvements in Information Extraction in Legal Text by Active Learning.” Proceedings of the 28th Annual Conference on Legal Knowledge and Information Systems, Dec 2015, Braga, Portugal. Frontiers in Artificial Intelligence and Applications 279, pp.21-30, Legal Knowledge and Information Systems - JURIX 2015: The Twenty-Eighth Annual Conference.
Regarding claim 2, Ferris and Stearns teach the method of claim 1 and a license abstraction server system, however fail to teach wherein abstracting licensing restrictions from Cardellino pg. 5,  6 and abstract teaches an active learning tool called NLL2RDF to extract from a natural language document specifying a certain license a machine-readable description of the terms of use and reuse identified in such license); and cognitively analysing extracted restrictions on natural language licensing text to determine keywords with an association with parameters and application programming interfaces(Cardellino pg. 6, lines 16-20 and pg. 9 lines 10-14 teaches for the problem of inferring a classifier for legal text, where few labelled instances are available).
Ferris, Stearns and Cardellino are considered to be analogous to the claimed invention because they relate to management of software license features. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ferris and Stearns of the license abstraction with the automated information extraction in legal text teachings of Cardellino to provide high precision of information extraction (see Cardellino, pg. 2 lines 1-12).
  Regarding claim 8, Ferris and Stearns teach the computer program product of claim 7 and a license abstraction server system, however fail to teach wherein abstracting licensing restrictions from the natural language licensing text comprises the program instructions of the central software enterprise license management server computer: digesting and extracting words, phrases, and paragraphs containing usage restrictions on licensed natural language licensing text of the installed software(Cardellino pg. 5,  6 and abstract teaches an active learning tool called NLL2RDF to extract from a natural language document specifying a certain license a machine-readable description of the terms of use and reuse identified in such license); and cognitively Cardellino pg. 6, lines 16-20 and pg. 9 lines 10-14 teaches for the problem of inferring a classifier for legal text, where few labelled instances are available).
Regarding claim 1213, Ferris and Stearns teach the computer system of claim 13 and a license abstraction server system, however fail to teach wherein abstracting licensing restrictions from the natural language licensing text comprises the program instructions of the central software enterprise license management server computer: digesting and extracting words, phrases, and paragraphs containing usage restrictions on licensed natural language licensing text of the installed software(Cardellino pg. 5,  6 and abstract teaches an active learning tool called NLL2RDF to extract from a natural language document specifying a certain license a machine-readable description of the terms of use and reuse identified in such license); and cognitively analysing extracted restrictions on natural language licensing text to determine keywords with an association with parameters and application programming interfaces(Cardellino pg. 6, lines 16-20 and pg. 9 lines 10-14 teaches for the problem of inferring a classifier for legal text, where few labelled instances are available).
Claims 6, 11 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Ferris et. al. (U.S. Patent Application Publication 2011/0131315) in view of Stearns (U.S. Patent Application Publication 2012/0159611) further in view of Cabrio E., Palmero Aprosio A., Villata S. “(2014) These Are Your Rights. In: Presutti V., d’Amato C., Gandon F., d’Aquin M., Staab S., Tordai A. (eds) The Semantic Web: Trends and Challenges. ESWC 2014. Lecture Notes in Computer Science, vol 8465. Springer, Cham”
Regarding claim 6, Ferris and Stearns teach the method of claim 1, however they fail to Cabrio, Fig. 1 and  pg. 3 lines 3-10 teach adopting Natural Language Processing (NLP) techniques to develop an automated online framework called NLL2RDF (Natural Language License to RDF) able to “translate” natural language licenses specifications into their RDFcenses specifications into their RDF definition using either the ODRL or the CC REL vocabulary. More precisely, NLL2RDF relies on machine learning techniques: the task is treated as a classification problem in supervised learning, and the adopted learning algorithm is Support Vector Machines (SVM)).
Ferris, Stearns and Cabrio are considered to be analogous to the claimed invention because they relate to management of software license features. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ferris and Stearns of the license abstraction with the Natural Language Processing techniques to extract in an automated way the rights and conditions granted by a license teachings of Cardellino to provide to provide machine readable representation of licensing information (see Cabrio, pg. 3 lines 11-16). 
Regarding claim 11, Ferris and Stearns teach the computer program product of claim 7, however they fail to teach the cognitive services cognitively abstracts licensing restrictions from the natural language licensing text by natural language processing and deep learning. However Cabrio teaches wherein the cognitive services cognitively abstracts licensing restrictions from the natural language licensing text by natural language processing and deep learning (Cabrio, Fig. 1 and  pg. 3 lines 3-10 teach adopting Natural Language Processing (NLP) techniques to develop an automated online framework called NLL2RDF (Natural Language License to RDF) able to “translate” natural language licenses specifications into their RDFcenses specifications into their RDF definition using either the ODRL or the CC REL vocabulary. More precisely, NLL2RDF relies on machine learning techniques: the task is treated as a classification problem in supervised learning, and the adopted learning algorithm is Support Vector Machines (SVM)).
 Regarding claim 16, Ferris and Stearns teach the computer system and remote hosted services of claim 13, however they fail to teach the remote hosted services cognitively abstracts licensing restrictions from the natural language licensing text by natural language processing and deep learning. However Cabrio teaches wherein the remote hosted services cognitively abstracts licensing restrictions from the natural language licensing text by natural language processing and deep learning (Cabrio, Fig. 1 and  pg. 3 lines 3-10 teach adopting Natural Language Processing (NLP) techniques to develop an automated online framework called NLL2RDF (Natural Language License to RDF) able to “translate” natural language licenses specifications into their RDFcenses specifications into their RDF definition using either the ODRL or the CC REL vocabulary. More precisely, NLL2RDF relies on machine learning techniques: the task is treated as a classification problem in supervised learning, and the adopted learning algorithm is Support Vector Machines (SVM)).




Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tuunanen, T., Koskinen, J. & Kärkkäinen, T “Automated software license analysis.” Autom Softw Eng 16, 455–490 (2009) teaches describes an automated approach for supporting software license analysis with a tool for the reverse engineering of software licenses, see Tuunanen, abstract, pg. 457).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 2:00pm - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NANDINI SUBRAMANI/Examiner, Art Unit 2656                                                                                                                                                                                                        

/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656